DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claim 11 is withdrawn.  Rejections based on the cited reference(s) follow.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 and 12-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida (US 2016/0152079, of record) and further in view of (a) Heimann (US 3,962,015, of record) and/or Mori (JP 62-39680, of record) and (b) Collette (US 3,856,765, of record).
 	As best depicted in Figure 2, Machida is directed to a metal-resin complex (and associated tire construction) comprising a steel cord 27 (claimed metal member), a hot melt adhesive 25 (claimed adhesion layer), and a covering composition 28 (claimed covering resin layer) (Paragraphs 188 and 189).  The aforementioned complex is positioned on the radially outside of a tire frame member (corresponds with claimed belt member wound in a circumferential direction), wherein said member can include rubber (Paragraph 166).  It is further noted that layer 24 can be viewed as part of the “tire frame member” as it is bonded or integrated with respective bead portions and such a layer is formed with rubber (Paragraph 178).      
In terms of said covering composition, Machida suggests the use of polyester-based thermoplastic elastomers (Paragraph 39).     
	In terms of said hot melt adhesive, Machida states that “no particular restriction on a thermoplastic resin to be contained in the hot-melt adhesive” (Paragraph 78).  It is further 
	Lastly, regarding claim 10, the general inclusion of functional groups is extremely well known and conventional in a wide variety of compositions, including adhesives, in order to improve a junction between first and second materials.  Collette provides one example of an adhesive composition having functional groups therein, such as carboxyl groups, hydroxyl groups, or amino groups (Column 6, Lines 45+).  More particularly, Collette recognizes the use of functional group-containing adhesives in tire applications including metallic cords and non-metallic materials.  One of ordinary skill in the art at the time of the invention would have found it obvious to include functional groups, as taught by Collette, in the adhesive of Machida to achieve a strong junction between the metal cord and the resin layer.                      
	With respect to claim 13, Machida recognizes the inclusion of reinforcing cords in the bead portion (commonly referred to as bead reinforcing layers) (Paragraph 181).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the 
With respect to claims 14-20 and 22, the adhesives taught by Heimann and/or Mori satisfy the claimed loadings.
	As to claims 14-20 and 23, the disclosure of Machida suggests the sole use of a polyester based thermoplastic elastomer.
	Regarding claims 14-20 and 24-26, given that the prior art references suggest the exemplary use of the same adhesive resin (Hytrel), it reasons that the mechanical properties would mimic those of the claimed invention.  It is further noted that Machida suggests the general order of melting points associated with thermoplastic materials (Paragraph 165).
	With respect to claims 14-20 and 27, fillers (e.g. silica, carbon black), at a minimum, are conventionally included in a majority of tire compositions, including tire adhesives and cord covering layers.
	As to claims 14-20 and 28, Machida teaches the use of monofilament strands or multifilament strands (Paragraph 30).
Regarding claim 21, as detailed above, Collette recognizes the common use of several of the claimed functional groups.       
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 7, 2022